Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, and 6-11, filed on January 3, 2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing a stream processing interface device that utilizes the claimed control streaming dam with uplink/downlink control pins, the claimed logic units with the claimed inverters, state identification pins, write/read enable pins, and “AND” gates, all in the claimed layout. 
The claimed invention comprises: a control streaming dam, including an uplink control pin and a downlink control pin, a first logic unit, and a second logic unit. The first logic unit, is connected to an uplink object and the uplink control pin, and is used to determine, upon receiving a write request of the uplink object, whether the control streaming dam is writable according to a state of the uplink control pin.  The second logic unit, is connected to a downlink object and the downlink control pin, and is used to determine, upon receiving a read request of the downlink object, whether the control streaming dam is readable according to a state of the downlink control pin.  The uplink control pin comprises: an uplink write enable pin, a data input pin, and an uplink compute logic pause state identification pin: the downlink control pin comprises: a downlink read enable pin, a data output pin, and a downlink compute logic pause state identification pin.  The first logic unit comprises: a first inverter, which is connected to the uplink object and the uplink compute logic pause state identification pin; and a first AND gate, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456